Title: From John Adams to Samuel Cooper, 2 July 1776
From: Adams, John
To: Cooper, Samuel


     
      Dear Sir
      Philadelphia July 2. 1776
     
     Your obliging Favour of 17 June is now before me. It contains an elegant and masterly Narration of the late Expedition against the British Men of War, in Nantaskett Road, and its happy and glorious Event. I am a little mortified however that my good Friends and Neighbours the Militia of Braintree, Weymouth and Hingham, did not execute their Part with So much Activity, as they ought. But the very Post which brought us, this agreable Intelligence from Boston, brought Us from Canada, the melancholly Tidings that our Army, had evacuated Canada, with such a Complication of Circumstances, of Famine, Pestilence, Distress, Defeat, and Disgrace, as are sufficient to humble a prouder Heart than mine.
     The Small Pox is an Enemy more terrible in my Imagination, than all others. This Distemper will be the ruin, of every Army from New England if great Care is not taken. I am really Sorry that the Town of Boston attempted to clear itself of the Infection. I cannot but wish, that an innoculating Hospital, was set up in every Town in New England. But if this is not done, I am Sure that Some Hospitals, ought to be erected in Some convenient Places.
     Between you and me, I begin to think it Time for our Colony to think a little more highly of itself.—The military operations have been at least as well conducted, under our own Officers, when left to themselves, as any others. You and several others of my best Friends have been pressing for a Stranger to command in Boston, and from two political Motives, I have been pressing for it too. The one was this, the People, and the Soldiery, at Boston, would not be so likely to respect, a General from among themselves, as a Stranger, the other was that the People of the Southern and middle Colonies, would have more Confidence in one of their own Officers, than in one from New England. And in Case of any Thing Unlucky I had rather hear them groan for one of their own, than scold or curse at a New England man.
     The Reverse of Fortune in Canada, and the Arrival of the Hallifax Fleet, at Sandy Hook have now, removed all Expectation of having such an Officer Sent to Boston as We wished and therefore I wish that some Massachusetts Man, could command at Boston.
     Since the above was written, I have received a Letter from Braintree containing a very circumstantial Relation of the Expedition against the Men of War, by which I find that my Neighbours were not in fault. They were becalmed, and by that unforeseen and unavoidable Accident, retarded and belated. I am &c.
    